Title: From George Washington to John Canon, 13 April 1787
From: Washington, George
To: Canon (Cannon), John



Sir,
Mount Vernon April 13th 1787

I have recd your letter of 22d of Jany and as I wish to dispose of my Land near you (as well as the tract in Fayette County) I will with pleasure mention my terms to you, that you may make them known and give assurances of the title upon their being complied with. The Land in Washington County will sell @ 30/Pensylvania Currency pr Acre (payable in Specie)—one fourth down, and the other 3/4 in Annual payments with interest from the date of the Bonds—perhaps a longer time may be granted for the 3/4 if the interest is paid punctually. I had much rather sell the whole tract together than to have it divided into Lots—but if a division would facilitate the sale I have no objection, provided the Lots do not interfere with, nor injure the sale of each other & if they sell one with another so as to average the above price for the whole.

As it is my primary object to sell all my lands in that part of the Country, I should not wish to have them leased for any long time, least it should obstruct the sale of them.
I am much obliged to you for your goodness in offering to manage my Land for me in Fayette County; and as Majr Freeman is about to leave that part of the Country I will accept of your kind offer—My terms for that tract are 40/ Pensa Currency pr Acre the payments to be made as above—I have lately had an application for this tract from a Gentlemen in Jersey—and am in daily expectation of his final answer to my terms—this however need not prevent the application of others as I am under no obligation to give the preference to any one, but shall close with the first that comes to my terms—I recd a letter from Mr Smith in Feby mentioning that unless I came upon terms with the defendts it would be best to have the Sherriff execute writs of possession to my Agent before Harvest, that those who had put seed in the Ground might consider it as an obligation confered upon them, to be permitted to take off their Crops—whereas, if writs of possession were not executed, they would take them of course as their right—but, I suppose, as they have become tenants the immediate necessity of this measure is superceded—I know nothing of any promise which Colo. Crawford made of leaving out any part of the land when he surveyed it—the patent was taken out agreeable to his return and cannot now be altered—However, if the Land is sold I will consider Mr Hillis as a preferable purchaser of that piece which runs along his line so as to include his improvements; provided it does not affect the sale of the rest. With great esteem I am Sir yr most Obed: Hbl. Sert

G. Washington


P.S. Inclosed is the form of the writs of Possession as forwarded to me by Mr Smith—if it should be necessary to execute them.

